Case 1:19-mj-00541-CFH Document1 Filed 08/23/19 Pag

 
 

AO 91 (Rev. 11/11) Criminal Complaint

 

 

  

UNITED STATES DISTRICT COURT

for the
Northern District of New York

UNITED STATES OF AMERICA )
V. )
LUC EMOND, ) Case No. /:19-mj- 54// (c£4
)
)
)
)
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of August 22, 2019, in the county of Warren in the Northern District of New York the
defendant(s) violated:

Code Section Offense Description
18 U.S.C. § 554(a) Illegal smuggling of munitions

This criminal complaint is based on these facts:
Click here to enter text.

Continued on the attached sheet.

ao

is omplainant's signature

hin “Sones F Soecial Agent

Printed name and title

    

Sworn to before me and signed in my presence.

j
Date: August 23, 2019 (ZL. x be

 

 

Judge’s signature

City and State: Albany, NY Hon. Christian F. Hummel, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-00541-CFH Document 1 Filed 08/23/19 Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Justin Jones, being duly sworn, depose and state:

1. I have been a Special Agent with the Department of Homeland Security U.S.
Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”) since April
2009, and have been assigned to Albany, NY since my appointment. I have worked investigations
involving financial and smuggling violations, immigration violations, financial crimes,
commercial fraud, human trafficking, narcotics smuggling, and child pornography/exploitation. |
have received training and experience in interviewing, interrogation techniques, arrest procedures,
search and seizure, white collar crimes, and various other crimes. In the course of conducting and
assisting with HSI investigations, I have been involved in the use of the following investigative
techniques: interviewing confidential sources and cooperating witnesses; conducting physical
surveillance; reviewing financial records; and the execution of search and arrest warrants. Asa
federal agent, I am authorized to investigate violations of the laws of the United States and to
execute arrest and search warrants issued under the authority of the United States.

2. Among other duties, | am now participating in an investigation relating to
violations, and attempted violations, of Title 18, United States Code, 554(a), by LUC EMOND
related to the smuggling of illegal munitions from the United States into Canada.

3. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that a violation of 18 U.S.C. § 554(a) has been committed by LUC
EMOND.

4. This affidavit is intended to show merely that there is sufficient probable cause to

support the arrest of LUC EMOND and does not set forth all of my knowledge about this matter.
Case 1:19-mj-00541-CFH Document 1 Filed 08/23/19 Page 3 of 5

RELEVANT LEGAL PROVISIONS

5. 18 U.S.C. Section 554(a) makes it a crime for a person to “knowingly export[] or
send from the United States, or attempt[] to export or send from the United States, any
merchandise, article, or object contrary to any law or regulation of the United States[.]”

6. 22 U.S.C. Section 2778 governs the export of firearms and firearms components,
which is achieved through enabling regulations set forth at 22 C.F.R. Part 121.

7. The U.S. Munitions List can be found at 22 C.F.R. Section 121.1, and sets out
categories of arms and arms components that are subject to licensure or declaration requirements
before they can be exported. This means that a license is required to export the components across
the U.S.-Canada border.

7. There are certain exceptions to the requirements of 22 U.S.C. Section 2778, which
are set forth at 22 C.F.R. Sections 123.16, 123.17, or 126.5. These provisions exempt certain
firearms components from licensure requirements.

THE INVESTIGATION

7. On August 12, 2019, I received information from the Warren County Sheriff's
Office that a hotel in Lake George had reported delivery of packages addressed to a Canadian
citizen, LUC EMOND (who had made a reservation to stay at the hotel on August 19, 2019),
bearing the return address of Mattrix, PO Box 2726, Del Mar, CA and Moriarti Armaments 8404
NW 66 Street, Miami, Florida with website: moriartiarmaments.com manufacturer/supplier. The
hotel notified the police because in December of 2018, LUC EMOND had a package delivered to
the hotel, which a hotel employee opened accidentally and found to contain firearm components.

8. After receiving this information from the hotel’s employees, HSI investigators

conducted physical surveillance of the hotel to observe the actions of LUC EMOND, HSI
Case 1:19-mj-00541-CFH Document1 Filed 08/23/19 Page 4of5

investigators then conducted physical surveillance of the hotel to observe the actions of LUC
EMOND. LUC EDMOND arrived at the hotel on August 19, 2019 and departed on August 21,
2019, after which he stayed at a different hotel in Lake George for one night before departing on
August 22, 2019 and appeared to be heading to toward the Canadian border. Before he departed
from Lake George, HSI agents observed LUC EMOND throw a cardboard box into a trash
receptacle. The agents retrieved the cardboard box; it appeared to be one of the boxes described
above in Paragraph 7, except that the labels and other identifying information had been removed.

9. As LUC EMOND approached the U.S.-Canada border, I notified U.S. Customs and
Border Protection of HSI’s suspicion that LUC EMOND might attempt to cross the border in
possession of firearms or firearm parts and/or components.

10. U.S. Customs and Border Protection officers then conducted an outbound border
inspection, which revealed that LUC EMOND was in possession of multiple export-controlled
firearms components that he had hidden in his vehicle, including an AR-15 pistol kit, which the
includes the following, as described on the website of the manufacturer, Moriarti Armaments
(www.moriartiarmaments): “AR-15 300 AAC 7.5" pistol kit - KEYMOD / SBA3 / SHORTIE.
This AR Pistol kit includes EVERYTHING you need to build the Shorty except for a stripped
lower receiver. The foundation of this pistol kit is a MIL-SPEC type III upper receiver with a hard
coat anodized finish and machined from 7075-T6 forged aluminum. This AR Pistol Kit features a
SB Tactical SBA3 5-position adjustable pistol brace for enhanced versatility.”

11. During a subsequent interview, LUC EMOND admitted that he had been
attempting to cross the U.S.-Canada border into Canada from the United States with the firearms
components and that he had not obtained a license to export the firearms components, or otherwise

declared them.
Case 1:19-mj-00541-CFH Document1 Filed 08/23/19 Page 5of5

12. Several of the firearms components possessed by LUC EMOND, including parts
contained in the AR Pistol Kit described in Paragraph 10, are listed as Category 1(a) and (h) items
on the U.S. Munitions List, and are therefore subject to licensure and/or declaration requirements
pursuant to 22 U.S.C. Section 2778 and 22 C.F.R. Part 121.

13. | None of the exemptions found at 22 C.F.R. Sections 123.16, 123.17, or 126.5 apply
to LUC EMOND or the firearms components he was carrying when he attempted to cross the
border with the components.

CONCLUSION

13. Based on the foregoing information, there is probable cause to conclude that LUC
EMOND did “knowingly export[] or send from the United States, or attempt[] to export or send
from the United States, any merchandise, article, or object contrary to any Jaw or regulation of the

United States,” in violation of 18 U.S.C. Section 554(a).

   

ustin Jones
Homeland Security Investigations

August 23, 2019

(2 /

HON. CHRISTIAN F. HUMMEL
United States Magistrate Judge

Subscribed and a] before me on
